AFFIRMED and Opinion Filed July 29, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00063-CV

    MOSHE FELDHENDLER AND LEAH FELDHENDLER, Appellants
                            V.
    JULIE BLASNIK AND ALL OCCUPANTS OF 6608 CRESTLAND
            AVENUE DALLAS, TEXAS 75252, Appellees

                 On Appeal from the County Court at Law No. 1
                             Collin County, Texas
                     Trial Court Cause No. 001-02486-2019

                         MEMORANDUM OPINION
                 Before Justices Pedersen, III, Goldstein, and Smith
                           Opinion by Justice Goldstein
      Landlords Moshe and Leah Feldhendler appeal the trial court’s judgment that

they take nothing on their claims against tenant Julie Blasnik. In four issues, the

Feldhendlers argue the trial court erroneously analyzed the underlying property lease

under property code section 92.006(e) instead of section 92.006(f); the trial court

erred in its analysis of paragraph 18 of the underlying lease; assuming the trial court

erred in its interpretation of the law and the underlying lease, the trial court further

erred in finding that Blasnik was not guilty of forcible detainer; and the trial court
erred in failing to affirm a prior judgment of the justice court. We affirm the trial

court’s judgment.

      On June 28, 2018, the Feldhendlers and Blasnik entered into a Texas

Association of Realtors form residential lease of the underlying property in Dallas.

Among other things, the lease provided that the landlords could apply funds received

from the tenant to non-rent obligations, including repairs, before applying the funds

to rent. Regarding repair requests, the lease provided the following:

      Repair Requests: All requests for repairs must be in writing and
      delivered to Landlord. If Tenant is delinquent in rent at the time a repair
      notice is given, Landlord is not obligated to make the repair. In the
      event of an emergency related to the condition of the Property that
      materially affects the physical health or safety of an ordinary tenant,
      Tenant may call Landlord or, if applicable, the property manager . . . .
      Ordinarily, a repair to the heating and air conditioning system is not an
      emergency.

Regarding repair costs, paragraph 18(D) of the lease provided the following:

      (1) Except as otherwise specified in this lease, Landlord will pay to
      repair or remedy conditions in the Property in need of repair if Tenant
      complies with the procedures for requesting repairs as described in this
      Paragraph 18. This includes, but is not limited to, repairs to the
      following items not caused by Tenant or Tenant's negligence:

             (a) heating and air conditioning systems;
             (b) water heaters; or
             (c) water penetration from structural defects.

      (2) Landlord will NOT pay to repair the following items unless caused
      by Landlord’s negligence:

             (a) conditions caused by Tenant, an Occupant, or any guest or invitee
             of Tenant;
             (b) damage to doors, windows, and screens;
             (c) damage from windows or doors left open;
                                         –2–
            (d) damage from wastewater stoppages caused by foreign or improper
            objects in lines that exclusively serve the Property;
            (e) items that are cosmetic in nature with no impact on the functionality
            or use of the item; and
            (f) the following specific items or appliances:
            _____________________.

      Blasnik completed a walk-through of the property and filled out a Residential

Lease Inventory and Condition Form. Blasnik made “Move-In Comments” on the

condition of many items in the property, but she did not comment on the condition

of the windows.

      After Blasnik moved in, the Feldhendlers received notice from the city that a

window was broken at Blasnik’s apartment and a fence was leaning.               The

Feldhendlers had the broken window repaired and sent a bill to Blasnik for $450.

When Blasnik did not pay the bill, the Feldhendlers deducted the amount of the

repair from Blasnik’s rent payment the following month and affixed a notice to

vacate to Blasnik’s door.

      On June 25, 2019, the Feldhendlers filed a petition for forcible detainer in

justice court alleging that Blasnik failed to pay for the cost of repair to a broken

window; Blasnik failed to pay the $450 charge; and the Feldhendlers deducted that

amount from Blasnik’s June 2019 rent payment, thereby causing Blasnik’s June

2019 rent payment to be $450 below the total amount due. The Feldhendlers sought

an order granting them the right to possession of the property and attorney’s fees.

The justice court entered judgment for the Feldhendlers and awarded them $450 in


                                        –3–
back rent and $121 in court costs. The justice court did not award the Feldhendlers

possession of the property. Blasnik appealed the justice court judgment to Collin

County Court at Law.

      At trial in October 2019, Moshe Feldhendler testified the window was not

broken when Blasnik moved in, and Blasnik did not list a broken window on the

inventory and condition form. Feldhendler testified Blasnik did not request repair

of the window, and the window “was required to be replaced by the city after it was

broken.” When asked what provision in the lease required Blasnik to pay for the

repair of the window, Feldhendler indicated the provision that “landlord will not pay

to repair the following items unless caused by landlord’s negligence” and the

inclusion of “damage to the windows” under this provision.

      Blasnik testified the break in the window at issue was “in the master bedroom

behind curtains and behind blinds, kind of high up.” The curtains and blinds were

provided by the landlord, and they were in place at the time Blasnik filled out the

inventory and condition form. Blasnik testified that, while she lived at the property,

there had been storms, and she sustained hail damage to her car. At the conclusion

of trial, the judge found in favor of Blasnik and awarded her attorney’s fees.

      On November 8, 2019, the trial court held a hearing on the Feldhendlers’

motion for reconsideration. At the outset of the hearing, the trial court noted that the

Feldhendlers argued in their motion that the trial court’s “sole reason” for its ruling

was property code section 94.206. The trial court stated this was “incorrect” and the

                                          –4–
trial court “never said that was the sole reason.” Counsel for the Feldhendlers argued

the lease followed the provisions of property code section 92.006(f) for shifting the

responsibility for the costs of repairs from landlord to tenant. Counsel for Blasnik

argued that nothing in the lease required the tenant to “pay for things that were not

caused by the tenant.”

      On November 21, 2019, the trial court signed a judgment ordering that the

Feldhendlers take nothing, Blasnik remain in possession of the property, and Blasnik

recover $5892.50 in attorney’s fees. On January 15, 2020, the trial court entered

findings of fact and conclusions of law finding, among other things, that Blasnik

never made a request to have the window repaired, and nothing in the lease required

Blasnik to pay for repairs to the property that were not requested by her and not

caused by her negligence. The trial court concluded, in relevant part, that the lease

did not require Blasnik to pay for the broken window, the Feldhendlers failed to

establish they met the requirements of property code section 92.006, and the lease

did not require Blasnik to pay for repairs to the property that were not requested by

her and were not caused by her negligence, carelessness, accident, and/or abuse.

This appeal followed.

      Because it is dispositive of the appeal, we first address the Feldhendlers’

argument that the lease made Blasnik responsible to pay to repair the broken

window, and the trial court’s judgment to the contrary renders property code section

92.006(f) and paragraph 18(D)(2) of the lease meaningless.          In making these

                                         –5–
arguments, the Feldhendlers challenge the trial court’s findings of fact and

conclusions of law.

      We review findings of fact for factual and legal sufficiency. See Wells Fargo

Bank, N.A. v. HB Regal Parc, LLC, 383 S.W.3d 253, 260 (Tex. App.—Dallas 2012,

no pet.). When, as here, a party challenges the legal sufficiency of the evidence

supporting an adverse finding on an issue on which it has the burden of proof, that

party can prevail only if it demonstrates that the evidence conclusively establishes

all vital facts in support of the issue. Dow Chem. Co. v. Francis, 46 S.W.3d 237,

241 (Tex. 2001). We reverse the ruling for factual insufficiency of the evidence only

if the ruling is so against the great weight and preponderance of the evidence as to

be manifestly erroneous or unjust. Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986).

We review de novo the trial court’s legal conclusions based on the findings of fact

to determine their correctness. BMC Software Belgium, N.V. v. Marchand, 83

S.W.3d 789, 794 (Tex. 2002).

      Section 92.006(f) of the property code “specifically authorizes the parties to

shift by contract costs of repairs for certain damages from the landlord to the tenant

irrespective of whether the damage was caused by the tenant.” Philadelphia Indem.

Ins. Co. v. White, 490 S.W.3d 468, 481 (Tex. 2016) (quoting Churchill Forge, Inc.

v. Brown, 61 S.W.3d 368, 372–73 (Tex. 2001)). In arguing that paragraph 18(D) of

the lease at issue here required Blasnik to pay for the window repair, the



                                         –6–
Feldhendlers cite Churchill Forge extensively.                   However, the leases in both

Churchill Forge and White provided in relevant part:

       Unless the damage or wastewater stoppage is due to our negligence,
       we're not liable for–and you must pay for–repairs, replacements and
       damage to the following if occurring during the Lease Contract term or
       renewal period: (1) damage to doors, windows, or screens . . . .

See White, 490 S.W.3d at 472; Churchill Forge, 61 S.W.3d at 370 (emphasis

added).1 The lease in this case omits the “and you must pay for” language. Thus,

neither White nor Churchill Forge is instructive here because the lease in this case

only states that the landlord “will NOT pay to repair . . . damage to doors, windows,

and screens”; the lease does not specifically require or shift the burden to the tenant

to pay for any repairs to doors, windows, or screens. The parties might have imposed

on Blasnik the responsibility to pay for repairs to doors, windows, or screens, but

they included no such language in the lease. Further, Blasnik did not request the

repair of the window, and there was no evidence presented that Blasnik knew the

window was broken. Instead, the city, a third party not mentioned in the lease,

required the repair. Under the particular facts and circumstances of this case, we

conclude, as did the trial court, that the evidence established the lease did not require

Blasnik to pay for the broken window, the Feldhendlers failed to establish they met




   1
      The section of the Texas Property Code relied upon by the Feldhendlers also specifically requires
language mandating the duty to pay. TEX. PROP. CODE § 92.006(f) (A landlord and tenant may agree that,
except for those conditions caused by the negligence of the landlord, the tenant has the duty to pay for
repair of the following conditions that may occur during the lease term or a renewal or extension…(2)
damages to doors, windows, or screens…) (emphasis added). We therefore decline to find ambiguity.
                                                 –7–
the requirements of property code section 92.006, and the lease did not require

Blasnik to pay for repairs to the property that were not requested by her and were

not caused by her negligence, carelessness, accident, or abuse. See Marchand, 83

S.W.3d at 794. Because of our disposition of these issues, we need not further

address the Feldhendlers’ issues.

      We affirm the trial court’s judgment.




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE



200063F.P05




                                       –8–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

MOSHE FELDHENDLER AND                          On Appeal from the County Court at
LEAH FELDHENDLER, Appellants                   Law No. 1, Collin County, Texas
                                               Trial Court Cause No. 001-02486-
No. 05-20-00063-CV           V.                2019.
                                               Opinion delivered by Justice
JULIE BLASNIK AND ALL                          Goldstein. Justices Pedersen, III and
OCCUPANTS 6608 CRESTLAND                       Smith participating.
AVENUE DALLAS, TEXAS 75252,
Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee JULIE BLASNIK AND ALL OCCUPANTS
6608 CRESTLAND AVENUE DALLAS, TEXAS 75252 recover their costs of
this appeal from appellant MOSHE FELDHENDLER AND LEAH
FELDHENDLER.


Judgment entered this 29th day of July 2022.




                                         –9–